Citation Nr: 0530717	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  02-10 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a combined rating in excess of 30 percent for 
residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who had active service from June 
1981 to March 1983.  This case is before the Board of 
Veterans' Appeals (Board) from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which continued a 10 
percent rating assigned for the left knee disability.  The 
veteran was afforded a hearing before the undersigned at the 
RO in August 2003.  In June 2004 the case was remanded for 
additional development of evidence.  In November 2004 the RO 
assigned a separate 20 percent rating for left knee 
limitation of flexion (effective in October 2000, prior to 
the date of receipt of the instant claim for increase), 
resulting in a combined rating for the left knee disability.  


FINDING OF FACT

The veteran's residuals of left knee injury are manifested by 
arthritis with less than compensable (but painful) limitation 
of flexion and normal extension, and by moderate, but not 
severe, instability; ankylosis of the knee is not shown.  


CONCLUSION OF LAW

A combined rating in excess of 30 percent is not warranted 
for the veteran's service-connected residuals of left knee 
injury.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a; Diagnostic Codes (Codes) 5003, 5257, 5260, 
5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The May 2001 rating decision and the May 2002 statement of 
the case (SOC) explained what the record showed and why an 
increased rating was denied.  An April 2001 (prior to the 
rating decision on appeal) letter from the AOJ to the 
appellant first notified him of the enactment of the VCAA, of 
what evidence was required to substantiate his increased 
rating claim (i.e., evidence showing that the condition had 
"gotten worse"), and of his and VA's respective duties for 
in securing evidence.  The SOC also advised the veteran as to 
what was necessary to establish entitlement to an increased 
evaluation, outlined the notice provisions of the VCAA as 
codified in 38 C.F.R. § 3.159, including advising the veteran 
what evidence VA would obtain, what evidence it was his 
responsibility to obtain, and that he should submit 
everything pertinent to his claim.  Specifically, at page 3 
the SOC advised the appellant to "provide any evidence in 
[his] possession that pertains to the claim."  An April 2005 
supplemental SOC (SSOC) advised him of the current posture of 
his claim.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records.  Postservice VA and 
private medical records of the veteran's have also been 
secured.  The veteran was afforded several VA examinations, 
most recently in August 2004.  The veteran's representative, 
in August 2005, essentially argued that the August 2004 VA 
examination, for various reasons (such as the claims folders 
not being available to the examiner, not including range of 
motion "extension" findings, and not discussing the effect 
of the veteran's left knee disability on his daily activities 
and his employment), was inadequate.  As will be discussed 
below, the Board disagrees.  The representative also argued 
that VA failed to "properly" apply the VCAA.  Again, the 
Board disagrees.  The Board is satisfied, as set out above, 
that the notice to the veteran concerning the VCAA is 
adequate.  Finally, the representative indicated that certain 
private medical records, referenced in the course of the 
veteran's August 2003 hearing before the undersigned, should 
be associated with the record.  Review of the hearing 
transcript, at page 4, does not show that the veteran claimed 
that these specific records had any bearing on his severity 
of his left knee disability.  The record is complete.  VA's 
duties to notify and assist are met.  The appellant is not 
prejudiced by the Board's proceeding with appellate review.  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Factual Basis

Service medical records show that the veteran was treated on 
several occasions for left knee complaints.  In November 1982 
knee chondromalacia of the patella was diagnosed.  

A June 1983 VA general medical examination report includes a 
diagnosis of left knee injury residuals.  A June 1984 VA 
general medical examination report shows a diagnosis of left 
knee pain with mild swelling and instability, and a June 1988 
VA x-ray report notes a finding of left knee Pellagrini-
Steida disease.  An October 1990 private examination report 
includes a diagnosis of left knee medial collateral ligament 
tear with instability.  A January 1997 VA MRI [magnetic 
resonance imaging] report notes old MCL [medial collateral 
ligament] injury and minor degenerative changes.  A July 1997 
VA medical record notes left knee instability.

On January 1999 VA orthopedic examination, history of left 
knee injury with normal examination was diagnosed.  X-rays 
showed left knee degenerative joint disease, described as 
moderate in nature.

An October 2000 VA primary care physical therapy 
consultation/evaluation note reports that left knee 
ligamentous damage was diagnosed.  The veteran complained of 
left knee pain and tenderness.  Active range of motion was 
noted to be 12 to 86 degrees, and passive range of motion was 
reported to be 6 to 94 degrees, both with pain.  The examiner 
added that the veteran's left knee was painful and unstable.  

On March 2001 VA orthopedic examination degenerative joint 
disease of the left knee with increasing symptomatology and 
decreasing range of motion was diagnosed.  Left knee range of 
motion (passive) was 0 to 140 degrees.  Slight knee swelling 
was observed.  On weightbearing, the veteran could flex his 
left knee approximately 70 degrees.  

At his August 2003 hearing, the veteran testified that his 
left knee disability caused both limitation of motion and 
instability.  See page 11 of hearing transcript.  

On VA orthopedic examination in August 2004 early 
osteoarthritis of the left knee with chronic ACL [anterior 
cruciate ligament] deficiency and chronic torn medial 
meniscus was diagnosed.  The veteran complained of daily 
instability, when putting too much weight on his left knee.  
He added that the left knee buckled and swelled with weather 
changes.  Examination showed left knee range of motion from 0 
to 130 degrees, with pain at end of flexion.  Crepitus was 
noted, but there was no effusion.  A 3 to 4 millimeter 
anterior drawer sign was noted following multiple attempts, 
and 2+ Lachmann's testing results were reported.  The veteran 
had mild instability of the MCL at 30 degrees of flexion; he 
was stable in extension.  There was pain on ACL and MCL 
stability testing.  The LCL [lateral collateral ligament] was 
stable and pain free.  McMurray testing was negative, but the 
testing caused pain.  The left knee was tender over the 
anterior medial joint space.  The examiner discussed previous 
clinical test findings, including May 2001 MRI findings which 
showed tears of the medial meniscus and the ACL.  The 
examiner also noted that the veteran had last worked in 1990 
and had to stop working because of right hip problems.  X-
rays (a few days earlier) showed early osteoarthritis.  

A February 2005 VA outpatient treatment note shows that the 
veteran had bilateral leg swelling, greater on the right.  
Knee range of motion was limited secondary to diffuse pain.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's service connected left knee disability 
encompasses both arthritis and instability.  VA General 
Counsel Opinions VAOPGCPREC 23-97 and VAOPGCPREC 9-98 provide 
guidance on when separate ratings for knee disability may be 
assigned under the limitation of motion codes in addition to 
ratings under Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when the disability involves 
compensable (at least slight) subluxation or instability and 
there is also compensable limitation of knee motion or (under 
Code 5003) X-ray evidence of arthritis together with a 
finding of painful motion.  VAOPGCPREC 9-2004 (September 17, 
2004) specifies that separate ratings may be assigned for 
limitations of flexion and extension, each, of the same 
joint.

Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  Degenerative arthritis established by X-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  When limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Code 5003.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

Limitation of motion of the knee is rated under Code 5260 
(for limitation of flexion, with limitation to 15 degrees 
warranting the maximum 30 percent rating, limitation to 30 
degrees warranting a 20 percent rating, limitation to 45 
degrees warranting a 10 percent rating, and limitation to 60 
degrees warranting a 0 percent rating).  Under Code 5261 (for 
limitation of extension), limitation to 45 degrees warrants a 
50 percent rating; limitation to 30 degrees warrants a 40 
percent rating; limitation to 20 degrees warrants a 30 
percent rating; limitation to 15 degrees warrants a 20 
percent rating; limitation to 10 degrees warrants a 10 
percent rating; and limitation to 0 degrees warrants a 0 
percent rating.  38 C.F.R. § 4.71a.  

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  Under Code 5257, severe recurrent subluxation or 
lateral instability of the knee warrants the maximum 30 
percent rating; moderate warrants a 20 percent rating; and 
slight warrants a 10 percent rating.  The knee may also be 
rated based on ankylosis; however, ankylosis of the left knee 
is neither alleged, nor shown; consequently, Code 5256 (for 
ankylosis) does not apply. (Nor does Code 5262 for tibia and 
fibula impairment.)  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  
When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The RO has rated the veteran's service-connected left knee 
disability 30 percent (combined) under Code 5260 (20 percent 
for limitation of flexion) and Code 5257 (10 percent).  See 
November 2004 rating decision.  However, no range of motion 
testing of record has shown limitation of flexion to a 
compensable degree, i.e., 60 degrees or less.  An October 
2000 physical therapy consultation report which shows the 
greatest restriction of flexion reports active  flexion to 86 
degrees, and passive flexion to 94 degrees, both with pain.  
Likewise, except for the October 2000 range of motion 
testing, when active extension was to 12 degrees and passive 
was to 6 degrees, extension has been reported as full (to 0 
degrees).  Notably, the October 2000 physical therapy 
consultation was during an acute stage of impairment, when 
the veteran was being evaluated for purposes of planning a 
rehabilitative course of therapy, including exercise.  More 
recent range of motion studies (in March 2001/August 2004) 
have shown substantially improved ranges of motion.  Although 
compensable ratings may not be warranted under Codes 5260 and 
5261, for limitations of flexion and extension, the veteran's 
left knee arthritis nevertheless warrants a compensable (10%) 
rating under Codes 5010, 5003, for traumatic arthritis of a 
single joint with motion limited to a less than compensable 
degree, but nonetheless limited.  

Addressing next the matter of instability, the Board finds 
that the record reasonably demonstrates that there is 
moderate instability of the left knee, warranting a 20 
percent rating under Code 5257.  In October 2000, it was 
reported that the knee was unstable; in August 2003, the 
veteran testified that the knee was unstable; and in August 
2004 anterior cruciate ligament instability and medial 
collateral ligament instability were noted.  The veteran 
reported that the knee buckled.  Outpatient records have 
shown that the veteran wore a knee brace (for instability) 
which required repair.  The findings reported do not reflect 
more than moderate instability, and a rating in excess of 20 
percent for such impairment is not warranted.

A higher rating for knee disability could be assigned if 
ankylosis was shown.  However, ankylosis has not been 
clinically reported, and consideration of a rating under Code 
5256 is not warranted.  

Based on the observations above, the Board finds that a 30 
percent combined rating is warranted for the service 
connected left knee disability (albeit under a different 
formulation than found by the RO), based on a formulation of 
20 percent under Code 5257 combined with a 10 percent rating 
under Codes 5010, 5003.  See 38 C.F.R. § 4.25.  The Board 
further finds that the preponderance of the evidence is 
against a combined rating for left knee disability in excess 
of 30 percent.  


ORDER

A combined rating in excess 30 percent for residuals of a 
left knee injury is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


